DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's amendments filed 8/20/2019 to claims 3 have been entered. Claims 1-9 remain pending. 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, drawn to a method of preparing cells.

Group II, claim 4, drawn to a product of cells made by the method of Group I.

Group III, claim 5, drawn to a second product of cells.

Group IV, claim 6, drawn to a method of using cells in a screen.

Group V, claim 7, drawn to a second method of using cells.

Group VI, claim 8, drawn to a product made by the cell product.

Group VII, claim 9, drawn to a kit comprising the products used to make the first product of cells.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1. 
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) a product and a process specially adapted for the 
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature. In the instant case, the special technical feature linking Groups I, II and IV are mature hepatocytes. However, Ishikawa (U.S. PGPUB 20130071931; IDS filed 4/4/2019) teaches methods including preparing induced hepatic stem cells from a mammalian cell, including human liver cells, and including neonatal cells (see paragraphs [0015]-[0019] and [0023]).  Therefore the special technical feature does not make a contribution over the art and the Groups lack unity of invention. 
Applicant’s election without traverse of Group I in the interview on 3/16/2022 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the interview on 3/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Patent No. 9909105; prior art under 35 U.S.C. 102(a)(2); reference A).
Lin discloses a method of inducing formation of induced pluripotent stem cells (iPSCs) (iPSCs read on liver progenitor cells) from non-pluripotent mammalian (e.g., human), and including neonatal cells and cells such as hepatocytes, comprising culturing the mammalian cells in the presence of a TGFβ receptor inhibitor which can be A-83-01, a GSK3 inhibitor which can be CHIR99021, and that they can be cultured with either FBS or with serum replacer (entire document, including col. 3, line 61 to col. 6, line 17; col. 10, lines 3-20; col. 20, line 4 to col. 31, line 20; col. 34, lines 4-51; Examples). The method (of incubating in the presence of the above inhibitors) can be used in connection with any known method of generating iPSCs (including methods which do not involve genetic alteration of the cells), e.g., to improve the efficiency of the protocol (col. 27, line 61 to col. 28 to col. 34, line 51).
Lin does not exemplify using a human mature hepatocyte from a baby or toddler in the method.
It would have been obvious to use a human mature hepatocyte from a baby or toddler in Lin’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using a human mature hepatocyte from a baby or toddler in the method because Lin 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (U.S. PGPUB 20100233804; reference B).
Zhou is drawn to methods of producing an induced pluripotent stem cell (iPSCs) from a mammalian non-pluripotent cell (see abstract). Regarding claims 1 and 3, Zhou teaches the combination treatment of A-83-01and CHIR99021 in media comprising FBS enhanced iPSC generation from differentiated cells (iPSCs read on liver progenitor cells) (see paragraph [0043], Example 3 and Figure 5). Regarding claim 1, Zhou teaches the non-pluripotent cells used in the method may be hepatocytes and may be human cells (see paragraphs [0124] – [0126]).
	Zhou does not exemplify using a human mature hepatocyte from a baby or toddler in the method.
It would have been obvious to use a human mature hepatocyte from a baby or toddler in Zhou’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using a human mature hepatocyte from a baby or toddler in the method because Zhou teaches that any non-pluripotent mammalian cell, including hepatocytes, can be used in the method and Zhou does not put any limits as to the age of the subject the cells is derived from. The skilled artisan would have been motivated to use a human mature hepatocyte from a baby or toddler in Zhou’s method because Zhou highlights that each of these limitations are useful in the method and it would allow for cells be obtained from subjects regardless of age.
.
	
	
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (U.S. PGPUB 20130071931; IDS filed 4/4/2019).
Regarding claims 1 and 2, Ishikawa is drawn to methods including preparing induced hepatic stem cells from a mammalian cell, including human liver cells, and including neonatal cells (see paragraphs [0015]-[0019]). Regarding claims 1 and 3, Ishikawa teaches preparing induced hepatic stem cells using of A-83-01 and CHIR99021 in media comprising FBS (see paragraphs [0019, [0023] and [0054]). 
Ishikawa does not exemplify using a human mature hepatocyte from a baby or toddler in the method.
It would have been obvious to use a human mature hepatocyte from a baby or toddler in Ishikawa’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using a human mature hepatocyte from a baby or toddler in the method because Ishikawa teaches that mammalian cells, including human liver cells and including neonatal cells can be used in the method. The skilled artisan would have been motivated to use a human mature hepatocyte from a baby or toddler in Ishikawa’s method because Ishikawa highlights that each of these limitations are useful in the method.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10961507. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10961507 teach a method of forming hepatic stem/progenitor cells from hepatocytes by culturing the hepatocytes in the presence of a TGFβ receptor inhibitor (A-83-01) and a GSK3 inhibitor (CHIR99021).
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653